Citation Nr: 0939115	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Togus, Maine, which denied a rating in excess of 40 percent 
for the Veteran's service-connected degenerative disc disease 
of the lumbar spine.  The case is currently under the 
jurisdiction of the RO in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected lumbar disability is not 
shown to be manifested by unfavorable ankylosis of the lumbar 
spine or by incapacitating episodes lasting at least 6 weeks 
during the past 12 months, with bedrest prescribed by a 
physician, and separately ratable neurological manifestations 
are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5237, Code 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2008 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that in the February 2008 
letter, the Veteran was advised as to how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records dated from January 2007 
through October 2008.  A VA examination for rating purposes 
was conducted in April 2008.  The claims folder was available 
to the examiner for review and was, in fact, reviewed.  The 
Veteran's complaints were recorded in detail, as were 
examination findings.  The Board finds that there is adequate 
support for the findings and conclusions reached by the 
examiner.  While he did not review the results of a private 
MRI or other imaging, such would not add any further 
information regarding functional effects of the disability, 
which is the basis for the disability evaluation assigned.  
The Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that on the April 2008 VA examination report, 
the examiner noted that the Veteran had multiple images of 
his lumbar/thoracic spine done at Calumet Hospital, and that 
Lake Linden was where the Veteran apparently had an MRI.  The 
record reflects that in January 2009, the RO sent the Veteran 
a letter acknowledging he had reported treatment at Lake 
Linden and Calumet Hospital, and enclosing Authorizations for 
Release of Information (VA Form 21-4142) for the Veteran to 
complete and return.  The record reflects that he sent back 
an incomplete VA Form 21-4142.  Moreover, a review of the 
record shows private treatment records dated from 2006 
through 2007 which include multiple copies of MRIs, bone 
scans, and x-rays of the lumbar spine.  The Veteran sent 
these private treatment records, along with a signed VA Form 
21-4142 referencing the enclosed medical records, and with a 
VCAA Notice Response form in which the Veteran indicated he 
had no other information or evidence to submit.  Although the 
Veteran's representative in the September 2009 informal 
hearing presentation requested that VA take additional action 
to obtain the private treatment records cited in the January 
2009 RO letter (and corresponding deferred rating decision), 
the Board finds that for reasons cited above, no additional 
action need be taken.  Thus, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Received from the Veteran in March 2008 were copies of 
several private treatment records dated from November 2006 
through August 2007 showing that he underwent MRIs, bone 
scans, and x-rays of his lumbar spine, primarily pertaining 
to a lytic lesion that was discovered on his lumbar spine.  
He also submitted his own personal statement and two lay 
statements.  In a March 2008 statement, a friend (A.V.L.) 
reported that he was a lifelong friend of the Veteran, and 
that the Veteran did not have back problems before the Army, 
but had to ask for help on many occasions after returning 
from the Army.  In a March 2008 statement, the Veteran's 
spouse reported the Veteran was in severe pain, pain 
medications were helping a little, and he could not walk 
without support.  

In a January 2007 VA treatment record, the Veteran reported 
his back pain was 10 out of 10, and he was taking no 
medication for that.  He reported throbbing dull back pain. 
He refused any further workup for his low back pain and 
degenerative disc disease, and Tramadol was prescribed.  In 
May 2007 he reported no change in his low back pain, and no 
increased weakness or falls.  He used a wheeled walker all 
the time.  In June 2007 he reported chronic low back pain 
with severe exacerbation beginning 3 days prior.  He reported 
radiation to the paraspinal areas, but not the legs.  
Examination showed tenderness to palpation.  In July 2007 an 
x-ray showed advanced degenerative joint disease in the 
lumbar spine, and he was started on morphine as a temporary 
measure for acute back pain.  It was noted that Tramadol did 
not help anymore.  He reported the morphine helped, and he 
was interested in starting that on a regular basis.  He had a 
hard time walking, denied any bowel or bladder changes, and 
had no increased weakness or numbness.  Examination of the 
extremities showed sensation was intact.  The plan was to 
start morphine for low back pain.  In August 2007, it was 
noted that he had an abnormal bone lesion at L1 and was to 
see an oncologist.  He was seen for recheck of the low back 
pain, but reported he was off morphine since he decided to go 
to the pain clinic in the private sector.  He requested 
workup through VA for the abnormal finding in his back, which 
was found to be non-malignant.  In December 2007, he was seen 
for low back pain and the impression was that it was at least 
as likely as not that the Veteran's back pain was due to his 
longstanding service-connected back problems.  Hydrocodone 
was prescribed.  

On VA examination in April 2008, the Veteran complained of 
chronic low back pain with intensities up to 9/10 or 10/10, 
and averaging roughly 7/10.  He reported he could not stand 
for more than five to ten minutes, could not walk for more 
than a block or so, and used two canes with a forearm brace.  
He denied significant bowel or bladder dysfunction other than 
slow and passing water, which he reported could be his 
prostate.  He described the intensity of his back pain as 
terrific, and indicated it was daily and interrupted his 
sleep.  He was unable to demarcate what a flare-up would 
consist of, since the condition, he thought, was always 
flared up and was triggered by a little bit of everything.  
He was not able to do chores.  He was long retired, and 
reported he put in 40 years at the power company testing 
electric meters.  He did not have sciatic-like pain shooting 
into the legs, but reported the pain would shoot from the 
lumbosacral spine up to the thoracic spine.  Physical 
examination showed that the Veteran ambulated into the room 
with forearm assistive devices, canes, and a very slow gait.  
He was hunched forward and listing forward in a non-erect 
posture.  Inspection of the lumbar spine showed gross loss of 
lordosis curvature and bilateral paraspinal muscle spasms.  
Forward flexion was from 0 to 45 degrees with pain starting 
after about 10 degrees of forward flexion, and he ended up 
grabbing his low back area in the lumbar paraspinal region 
and wincing.  The pain was also noted to be bad when he was 
standing back up to a semi-erect posture.  Extension was to 0 
degrees, and the Veteran was not able to extend back at all.  
Neurologic examination revealed that the lower extremities 
were fully intact to monofilament sensory testing 
bilaterally.  The diagnoses included lumbosacral strain, 
degenerative arthritis of the lumbar spine, and degenerative 
disc disease of the lumbar spine.  With regard to 
incapacitating episodes, the examiner noted that the Veteran 
was unable to accurately state the number of episodes he had 
experienced in the last 12 months, rather he reported it was 
"continuous".  With regard to describing the incapacitating 
episodes, the Veteran reported when he was at his worst at 
10/10, he was totally and completely incapacitated and could 
not move or get up from a chair.  He admitted there was some 
variation in intensity of pain, but could not demarcate a 
specific flare-up episode.  

An August 2008 VA treatment record showed that the Veteran 
was seen for recheck of his low back pain and osteoarthritis.  
He reported his back was still painful and that hydrocodone 
reduced his back pain by 50 percent.  He reported no urinary 
or stool incontinence and no weakness in the legs.  He 
reported the pain runs along the belt line and moves up the 
back at times.  The plan was to increase his hydrocodone 
dosage.  In October 2008, the Veteran reported that his low 
back pain was the same and aggravated by activity and better 
with rest and medications.  He reported taking the maximum 
dosage of hydrocodone, but it was not covering him 
completely.  He denied bladder issues or weakness.  
Examination showed the back was non-tender.  The plan was to 
stop hydrocodone and start oxycodone.  

III. Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities. In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations applies, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

As the Veteran's service-connected lumbar disability is 
already rated 40 percent, the focus is on those criteria that 
would afford a rating in excess of 40 percent.  The Veteran's 
service-connected lumbar disability includes lumbosacral 
strain (Diagnostic Code 5237), arthritis (Diagnostic Code 
5242) and disc disease (Diagnostic Code 5243), and may be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(which ever is to his advantage).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (which provides for rating with or without symptoms 
such as pain, stiffness, aching), a 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  To warrant the 
next higher (50 percent) rating, there must be unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  Note (1) following provides that neurological 
symptoms are to be separately rated.  Note (5) following 
states that unfavorable ankylosis is shown when the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  The next higher, 60 percent, rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 month period.  Note 1 following 
defines incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treated by a 
physician.

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

IV. Analysis

The Veteran contends that he should be entitled to a rating 
in excess of 40 percent for his service-connected lumbar 
disability.  The Board finds that an increased rating is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine, as unfavorable ankylosis has not been 
shown.  The Board notes that the VA examination in 2008 
showed that the Veteran was listing forward, had a non-erect 
posture, had loss of lordosis, and was unable to extend 
backward.  He was, however, able to flex forward and had some 
lateral flexion and rotation capabilities.  Moreover, as 
noted in Note (5) following the General Formula, there was no 
finding that his entire thoracolumbar spine was fixed in 
flexion or extension, or that there were any associated 
problems such as difficulty walking because of limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  

With regard to associated neurologic symptoms, which, 
according to Note (1) following the General Formula are to be 
evaluated separately, the Board finds that the competent 
evidence of record does not show that the Veteran has 
separately ratable neurological impairment due to his lumbar 
disc disease.  He has consistently denied bowel and bladder 
impairment, has denied weakness, has denied pain radiating to 
the legs, and his neurological examinations have shown that 
sensation is intact.  Hence, a separate compensable rating 
for neurological manifestations is not warranted.

With regard to Diagnostic Code 5243, the Board notes that the 
Veteran and his representative have essentially claimed that 
the Veteran does not have episodes of incapacitation, rather 
he has constant incapacitation due to his service-connected 
lumbar disability, and therefore the Veteran is unable to 
discern when or how long an episode of incapacitation has 
occurred.  While the Veteran reported that there are periods 
where he cannot move at all and has reported that his low 
back pain is aggravated by activity and is better with rest 
and medication, it is not noted anywhere in the record (nor 
alleged) that he was placed on bedrest by a physician.  
Consequently, an increased rating for the service-connected 
lumbar disability based on incapacitating episodes is not 
warranted.

The Board has also considered the chronic and documented 
complaints of severe low back pain and limits on activities, 
as reported by the Veteran and his wife.  The Veteran has 
described that his low back pain is constant and severe and 
therefore he was unable to delineate periods of flare-ups or 
episodes of incapacitation.  He also reported limits on his 
daily functioning and activities.  While the VA examiner's 
comments and the Veteran's complaints do show decreased 
functioning due to his service-connected low back disability, 
there is insufficient objective evidence (shown on the VA 
examination and/or VA treatment records) to conclude that his 
back pain and other back-related problems have been 
associated with such additional functional limitation as to 
warrant increased compensation.  Even when considering the 
evidence of pain and functional impairment experienced by the 
Veteran, his symptoms do not more nearly approximate the 
criteria for the next higher 60 percent rating.  The 
Veteran's and his spouse's statements describing his symptoms 
and condition are competent evidence to the extent that he 
can describe what he experiences and she can attest to what 
she observes.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The competent (medical) evidence 
of record does not show that he has any functional loss 
beyond what is already being compensated.  38 C.F.R. §§ 4.10, 
4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).

Thus, after reviewing the record, the Board concludes that at 
no time during the appeal period is the Veteran's lumbar 
spine disability shown to have been manifested by 
pathology/impairment warranting a schedular rating in excess 
of 40 percent.  Hart, supra.  The Board finds the 
preponderance of the evidence is against the grant of rating 
in excess of 40 percent for the service-connected lumbar 
disability.  The benefit-of-the-doubt rule therefore does not 
apply, and the claim for a rating in excess of 40 percent 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  On review of the 
record, the Board found that the disability picture presented 
is not such that the regular schedular criteria are 
inadequate.  A comparison of the severity and symptomatology 
of the Veteran's low back disability with the criteria in the 
rating schedule established that criteria for a 40 percent 
rating reasonably describe the severity and symptomatology 
shown.  He is retired (from what he reported as testing 
electric meters for a power company for over 40 years) and 
the record does not show that it was a disability retirement.  
There has been no report of or showing of frequent 
hospitalizations related to the service-connected lumbar 
disability.  The Veteran alleges he has had to curtail his 
activities due to his low back pain; however, such impairment 
is contemplated by the schedular rating assigned.  The Board 
concludes that the record does not show any other factors 
that would suggest regular schedular criteria are inadequate, 
so as to warrant referral for extraschedular evaluation under 
38 C.F.R. § 3.321.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating in excess of 40 percent for service-connected 
degenerative disc disease of the lumbar spine is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


